Appeal dismissed, the case having become moot. Since the argument in this case it has come to the attention of the court that the Legislature has enacted a statute, designated as c. 363 of the Acts of 1949, by the terms of which the question whether kindergartens shall be established in the primary schools of Medford is to be submitted to the voters at the regular municipal election in the current year. In view of this statute it appears to the court that no ju*756dieial decision ought to be made of the issues in this case. The appeal is therefore dismissed on the ground that the case has become moot.
T. F. Maher, (L. H. Peters with him,) for the petitioners.
A. C. York, City Solicitor, for the respondent.